DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II and Group III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/29/2021. The inventions have acquired a separate status in view of their different classification as specified in the office action dated 07/30/2021, hence would require a different field of search.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 7 recites the limitation " a last roller couple " in line 4.  The claim is vague and indefinite as the last roller couple is part of the series of the complementary 

Claim 9 recites the limitation " the complementary roller couple" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the claim is being interpreted as if it depends from claim 5, which introduces the concept of ‘a complementary roller’. 

Claim 10 recites the limitation " the predetermined temperature" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the examiner interpreting the temperature as heating temperature of the inner face web.
Claim 8 recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 8 recites the broad recitation pre-forming the inner facing web further comprises a step of micro- ribbing the inner facing web , and the claim also recites the step of micro-ribbing the inner facing web is performed prior to passing the inner facing web between engaging surfaces of a complementary roller couple, further optionally, wherein the step of micro-ribbing comprises passing the inner facing web between two spaced-apart pairs of micro-ribbing rollers to provide a pair of elongate ribs or 
Claim 9 recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation pre-forming the inner facing web further comprises one or more heating steps, and the claim also recites wherein the one or more heating steps are performed prior to passing the inner facing web between the complementary roller couple, further optionally, wherein the one or more heating steps comprise an initial heating step comprising passing the inner facing web between a series of heaters to heat the inner facing web to a pre- determined temperature, even further optionally, wherein the one or more heating steps further comprise a final heating step comprising passing the inner facing web along a heater to return the inner facing web to the pre-determined temperature, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-4,9-10, 11,13 is/are rejected under 35 U.S.C. 103 as being anticipated by Holland (US 20150233517, listed in IDS).
Regarding claim 1, Holland discloses  a method for producing a shaped profile section in a continuous line process ([0007]-[0008]), the method comprising steps of: providing an outer facing web ([0007],[0060], Figure-3, outer facing web-4); laying down liquid foam reactants in the outer facing web ([0025]); engaging an inner facing web with the outer facing web (Inner facing web-3 engaged with outer facing web-4 as shown in Figure 4); pre-forming the outer facing web into a desired outer profile shape prior to laying down the reactants ([0064]); and pre-forming the inner facing web into a desired inner profile shape for the shaped profile section prior to engagement with the outer facing web ([0033], inner web is shaped by a mandrel-11, Figure-3 shows shaping occur without engagement). Holland didn’t state explicitly that the support structure ie mandrel is removed but it would be obvious once inner facing web is cured that it would maintain it’s structure in the absence of an external support. Holand discloses that the webs are supported until they are cured to a shaped profile    ([0031]).
  Regarding Claim 2, Holland discloses the inner facing web is formed from a material which is relatively rigid at room temperature ([0021], fiberglass material), the method further comprising: heating the inner facing web to a pre-determined temperature where rigidity of the inner facing web is reduced , prior to pre-forming the inner facing web into the desired inner profile shape ([0032], [0033], mandrel is heated and the inner web -3 slides over the heated mandrel). Holland explicitly didn’t disclose the temperature of the inner web to fall below the pre-determined temperature 

Regarding Claim 3, Holland discloses that the outer facing web is provided as an elongate web ([0036]),  and disclose the step of pre-forming comprises deforming the outer facing web and the inner facing web to provide a pair of connected elongate sections, each section having a substantially C-shaped cross-section (Figure 1-2). 
Regarding Claim 4, Holland discloses the outer and inner facing web comprises a wing at a free end of each C-shaped section (Figure 1-2)).
Regarding Claim 9, Holland discloses the step of pre-forming the inner facing web further comprises one or more heating steps ([0025], [0032]). The examiner interpretation of the claim is explained in the 112 rejection.
Regarding Claim 10, Holland discloses the step of deforming the inner facing web is performed while the inner facing web is at or near the pre-determined temperature ([0032]). 
Regarding Claim 11, Holland discloses foam formed by the liquid foam reactants is shaped and cured between the inner and outer facing webs while an inner facing web mold is engaged with an outer facing web mold (Figure 4, showing the inner web mold -11 and outer web mold-28).
Regarding Claim 13, Holland discloses the liquid foam reactants are suitable for forming phenolic foam, poly-ester foam, poly-ether foam and/or poly-isocyanuarate foam ([0001], [0043]).
Claim(s) 5- 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 20150233517, Listed in IDS) in view of Gildo (US 3002876).
Regarding Claim 5, Holland discloses shaping the section continuously entering a double-belt shaped heated conveyor ([0046]).In the same field of endeavor, Gildo discloses the step of pre-forming the outer facing web comprises passing the outer or inner facing web between engaging surfaces of a complementary roller couple where rollers in each roller couple have inter-fitting convex and concave engaging surfaces (Figure 3, rollers-21 concave and 22 have the convex surfaces ).

It would be obvious for one ordinary skilled in the art to modify Holland with the rollers taught by Gildo  for the purpose of imparting it a desired shape fitted in the roller grooves   along the belt extending over grooves of the other pair of rollers. .

Regarding claim 6, Holland discloses all the limitation of Claim 1, except didn’t explicitly state the step of pre-forming the outer facing web further comprises passing the outer facing web between surfaces of a series of spaced apart complementary roller couples positioned so that serially consecutive portions of the outer facing web are sequentially engaged by the roller couples. In the same field of endeavor , Gildo discloses that the outer or inner facing web further comprises passing the outer facing web between surfaces of a series of spaced apart complementary roller ( Figure 3).
It would be obvious for one ordinary skilled in the art to modify Holland with the rollers taught by Gildo  for the purpose of giving it a desired shape while it comes out of the roller. .



Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 20150233517, Listed in IDS) in view of Boppel et. al. (US 20060025295)

Regarding Claim 8, Holland discloses all the limitations of Claim 1, but didn’t disclose that the step of pre-forming the inner facing web further comprises a step of micro- ribbing the inner facing web. However, in the same filed of endeavor pertaining to the art for producing strip, Boppel discloses  micro-ribbing of a web is known (Figure 6, [0057],[0058], [0064]), wherein the step of micro-ribbing the web is performed prior to passing the web between engaging surfaces of a complementary roller couple (Figure 6-7). 

It would be obvious for one ordinary skilled in the art to modify Holland with that of Boppel ribbing teaching for the purpose of creating desired structures in the web.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 20150233517, Listed in IDS) in view of Ruid (US 20050229518)

Regarding Claim 12. Holland discloses the outer facing web is one of metal foil such as aluminium foil ([0022-23]) and  the inner facing web comprises fibres ([0021]) but didn’t disclose they bound by a PVA binder. In the same filed of endeavor pertaining to the art, Ruid discloses that for fiberglass PVA binder are added as toughening agent ([0025]).

It would be obvious for one ordinary skilled in the art to combine Holland’s teaching with the binder agent taught by Ruid for surface toughness enhancement (Ruid, [0025]).

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 7, prior art didn’t disclose that series of spaced apart complementary roller couples with rollers of gradually increasing size in a direction of movement of the outer facing web through the roller couples, a last roller couple in the 32Attorney Docket No. 7929T-000089-US-CO series thereof is provided with engaging surfaces corresponding to the shape of the pair of connected substantially C-shaped sections; and/or comprising a step of, configuring the engaging surfaces of the series of spaced apart complementary roller couples with rollers of gradually increasing size in a direction of movement of the inner facing web through the roller couples, such that a last roller couple in the series is provided with engaging surfaces corresponding to the shape of the pair of connected substantially C- shaped sections.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                             


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741